Citation Nr: 1448938	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  12-17 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include depression and include posttraumatic disorder (PTSD).

2.  Entitlement to service connection for depression.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her mother




ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to January 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal September 2009 and March 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  In September 2013, the Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge, and a transcript of the hearing is of record.  

Regarding the July 2011 claim for PTSD that was denied in a March 2012 rating decision, the RO adjudicated the issue as entitlement to service connection for PTSD only; however, claims of service connection for psychiatric disability encompass claims for all psychiatric disorders that are reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Veteran's current claim for a psychiatric disorder also encompasses the claim for depression.  

The Veteran filed to reopen a claim of entitlement to depression in June 2009.  The RO declined to reopen the claim of service connection for depression in a September 2009 rating decision.  Since that decision, VA treatment records from February 2010 were received.  The records indicate that the Veteran may have a psychiatric condition related to a report of military sexual trauma (MST).  Because VA treatment records are considered to be in constructive receipt of VA when they are created (Bell v. Derwinski, 2 Vet. App. 611, 613 (1992)), these records would constitute the submission of new and relevant evidence within a year of the September 2009 rating decision.  Accordingly, that rating decision did not become final and is therefore still pending.  See 38 C.F.R. §§  3.156(b), 20.302, 20.1103 (2014); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

Under the holding in Clemons, the June 2009 claim for "depression" would include any psychiatric disorder, however diagnosed.  Accordingly, the Board finds that the current claim for an acquired psychiatric disorder includes claims for depression and PTSD and that they arise from the Veteran's June 2009 claim for the reasons explained above.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that her current psychiatric symptoms are due to multiple incidents of military sexual trauma in service.  Service treatment and personnel records are silent regarding such incidents.  However, the record contains letters, from her VA primary care physician and a Vet Center psychologist, indicating that the Veteran has PTSD and depression.  The psychologist's letter indicates that the Veteran's PTSD symptoms are related to her experiences of military sexual trauma.

The record also contains VA treatment records and statements from the Veteran and her mother indicating a history multiple psychiatric hospitalizations for attempted suicide and depression.  Also, at the Board hearing, the Veteran named various facilities at which she underwent psychiatric treatment, to include Manchester Memorial Hospital, Cedar Crest Hospital, John Dempsey Hospital, and Hartford Hospital.  The Board notes that the Veteran stated at the hearing that VA attempted to obtain records from those hospitals, but it does not appear from the claims file that such attempts were made, and thus, those records should be obtained on remand.  Also, the Veteran indicated that she sought psychiatric help from Dr. H. J., R.N., Dr. Finnegan at VA, and Dr. Guanco, but treatment records from them are not currently associated with the claims file and should be obtained on remand.

In addition, February 2010 VA treatment notes indicate that the Veteran has been receiving Social Security benefits since 1995.  Her Social Security Administration (SSA) records are not currently associated with the claims file and should be requested on remand.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Finally, a September 2011 letter from a psychologist at the Hartford Vet Center suggests that the Veteran has a current psychiatric disability that is related to service.  However, this letter currently is not sufficient to support the Veteran's claim as the Veteran's testimony suggests there are significant pertinent medical and SSA records that have not yet been associated with the Veteran's claims file and considered by the Vet Center psychologist.

The Board may order an examination when the record shows that the Veteran has a current disability, indicates that this disability may be associated with the Veteran's active service, and does not contain sufficient evidence for the Board to make a decision on the issue.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds that a remand is necessary to obtain a medical examination and opinion addressing the etiology of any diagnosed psychiatric disorder.

Accordingly, the case is REMANDED for the following action:

1.  Request from the Social Security Administration (SSA) any record pertaining to application for disability benefits filed by the Veteran, to include the underlying medical evidence submitted with, or developed in connection with, the Veteran's claim.  If any requested records are unavailable, then the file should be annotated as such, and the Veteran should be so notified.

2.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers who have treated the Veteran for a psychiatric condition.  After securing any releases deemed necessary, request any records identified that are not duplicates of those contained in the claims file.  Specifically, request records from Manchester Memorial Hospital, Cedar Crest Hospital, John Dempsey Hospital, Hartford Hospital, Dr. H. J., R. N., Dr. Finnegan at VA, and Dr. Guanco.  If any requested records are unavailable, then the file should be annotated as such, and the Veteran should be so notified.

3.  After the above development has been completed to the extent possible schedule the Veteran for a VA examination to determine whether the Veteran has a psychiatric disability related to her military service.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted to provide the opinions requested below. 

Following review of the claims file and examination of the Veteran, the examiner should indicate whether the Veteran meets the diagnostic criteria for PTSD.  If so, the examiner should indicate the stressor upon which the diagnosis is based, to include whether such diagnosis is based on reported multiple incidents of military sexual trauma.  A rationale for the conclusion must be provided.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability) that any currently diagnosed psychiatric disorder, other than PTSD, is etiologically related to the Veteran's military service.  A rationale for the conclusion must be provided.

4.  Finally, after the development requested above has been completed, as well as any additional development deemed necessary, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, then the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



